842 F.2d 1291Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Marvin A. Leifried, Petitioner.
No. 88-8005.
United States Court of Appeals, Fourth Circuit.
March 18, 1988.

Marvin A. Leifried, Petitioner Pro Se.
Before RUSSELL, MURNAGHAN, and SPROUSE, Circuit Judges.
PER CURIAM:


1
Petitioner Marvin A. Leifried has applied to this Court for a writ of mandamus or leave to file an interlocutory appeal.


2
After review of Leifried's petition, we find that issuance of a writ of mandamus is inappropriate at this time.  Writs of mandamus are extraordinary writs, and the power to issue them is sparingly exercised.   Kerr v. United States District Court, 426 U.S. 394 (1976).  Leifried has also not shown that an order exists which would justify granting leave to file an interlocutory appeal under 28 U.S.C. Sec. 1292(b);  Leifried's concern is, in fact, that the district court has failed to act on Leifried's Sec. 2255 motion as quickly as Leifried would like.


3
Accordingly, although leave to proceed in forma pauperis is granted, the petition for writ of mandamus or leave to file an interlocutory appeal is denied, and this action is dismissed.*


4
DISMISSED.



*
 That action does not foreclose appropriate steps by us should there be inordinate delay by the magistrate or the district court on the 28 U.S.C. Sec. 2255 claim